DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the appeal brief filed on 3 December 2020, PROSECUTION IS HEREBY REOPENED. The Examiner's amendment and allowable subject matter is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{


Response to Amendments
This communication is in response to the Appeal Brief filed on 3 December 2020 followed by an Examiner-Initiated Interview on 3 March 2021:
	Claims 1, 11, 15, 17 and 20 are amended.
	Claim 16 is canceled.
	Claims 1-15 and 17-20 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment on Claims 1, 11 and 16-17 were given in an interview with Raffi Gostanian (42,595) on 03/04/2021. 

Claims 1, 11 and 16-17 are amended as shown below:

1.	(Currently Amended)	A hardware-implemented system for trace-based transaction validation and commitment in a network, the hardware-implemented system comprising:
at least one hardware-implemented endorser peer configured to generate a binary trace during a simulation of a transaction, and to generate an endorsed trace based on a result of the simulation; and
at least one hardware-implemented committer peer configured to validate the transaction based on an execution of a smart contract and a use of the endorsed trace as a witness; 
wherein a length of the binary trace is reduced using a length reduction technique, by the at least one hardware-implemented endorser peer configured to perform one or more of: 
exclude, from the binary trace,  conditions that are unnecessary depending on their state, and 
apply a compression algorithm to the binary trace.

2.	(Previously Presented)	The hardware-implemented system of claim 1, wherein, when the at least one hardware-implemented endorser peer is to generate a binary trace, the at least one hardware-implemented endorser peer is further to: 
assign,  for each condition of the transaction, in the binary trace, that holds, a value of 1;  and 
assign, for each condition of the transaction, in the binary trace, that does not hold, a value of 0.

3.	(Previously Presented)	The hardware-implemented system of claim 1, wherein, when the at least one hardware-implemented endorser peer is to generate a binary trace, the at least one hardware-implemented endorser peer is further to: 
assign,  for each condition of the transaction, in the binary trace, that holds, a  value of 0;  and 
assign, for each condition of the transaction, in the binary trace, that does not hold, a value of 1.

4.	(Previously Presented)	The hardware-implemented system of claim 1, wherein, when an evaluation of the transaction by the at least one hardware-implemented committer peer fails validation, the at least one hardware-implemented committer peer is configured to invalidate the transaction.  
5.	(Previously Presented)	The hardware-implemented system of claim 1, wherein, when the execution of the smart contract by the at least one hardware-implemented committer peer finishes successfully, the at least one hardware-implemented committer peer is configured to commit changes in the transaction to a ledger.

6.	(Previously Presented)	The hardware-implemented system of claim 1, wherein the trace-based transaction validation and commitment is employed in conjunction with a different validation approach for transactions.

7.	(Previously Presented)	The hardware-implemented system of claim 1, wherein the transaction comprises: 
a plurality of conditions, and
wherein the binary trace includes a trace of all branches of the plurality of conditions.


reduce a length of the binary trace using a length reduction technique.

9.	(Previously Presented)	The hardware-implemented system of claim 8, wherein, when the at least one hardware-implemented endorser peer is to implement the length reduction technique, the at least one hardware-implemented endorser peer is to:  
exclude, from the binary trace, values for conditions that are unnecessary depending on their state.

10.	(Previously Presented)	The hardware-implemented system of claim 8, wherein, when the at least one hardware-implemented endorser peer is to implement the length reduction technique, the at least one hardware-implemented endorser peer is to: 
apply a compression algorithm to the binary trace.

11.	(Currently Amended)	A computer-implemented method for trace-based transaction validation and commitment in a network, the method comprising:
generating, by at least one endorser peer, a binary trace during a simulation of a transaction, and an endorsed trace based on a result of the simulation;
validating, by at least one committer peer, the transaction based on executing a smart contract and using the endorsed trace as a witness; 
committing, by the at least one committer peer, changes in the transaction to a ledger based on the transaction being validated;
wherein a length of the binary trace is reduced, by the at least one endorser peer, using a length reduction technique comprising one or more of: 
excluding, from the binary trace,  conditions that are unnecessary depending on their state, and 
applying a compression algorithm to the binary trace.

12.	(Previously Presented)	The computer-implemented method of claim 11, wherein the generating a binary trace further comprises:
assigning , for each condition of the transaction, in the binary trace, that holds, a value of 1;  and 
assigning, for each condition of the transaction, in the binary trace, that does not hold, a value of 0.

13.	(Previously Presented)	The computer-implemented method of claim 11, wherein the generating a binary trace further comprises:
assigning , for each condition of the transaction, in the binary trace, that holds, a value of 0;  and 
assigning, for each condition of the transaction, in the binary trace, that does not hold, a value of 1.

14.	(Previously Presented)	The computer-implemented method of claim 11, further comprising:
performing the trace-based transaction validation and commitment in conjunction  with a different validation approach.


wherein the generating a binary trace further comprises:
tracing of all branches of the plurality of conditions.

16.	Cancelled

17.	(Currently Amended)	A computer-implemented method for trace-based transaction validation and commitment in a network, comprising:
generating, by at least one endorser peer, a binary trace during simulation of a transaction resulting in an endorsed trace;
reducing, by the at least one endorser peer, a length of the binary trace using a length reduction technique;
communicating, by the at least one endorser peer, the transaction to at least one committer peer for validation, by executing a smart contract and using the endorsed trace as a witness, and for committing changes in the transaction to a ledger when the transaction is validated;
wherein a length of the binary trace is reduced, by the at least one endorser peer, using a length reduction technique comprising one or more of: 
excluding, from the binary trace,  conditions that are unnecessary depending on their state, and 
applying a compression algorithm to the binary trace.

18.	(Previously Presented)	The computer-implemented method of claim 17, wherein the length reduction technique comprises one or more of:
excluding, from the binary trace,  conditions that are unnecessary depending on their state, and 
applying a compression algorithm to the binary trace.

19.	(Previously Presented)	The computer-implemented method of claim 17, further comprising:
performing the trace-based transaction validation and commitment in conjunction  with a different validation approach.

20.	(Previously Presented)	The computer-implemented method of claim 17, wherein the transaction comprises a plurality of conditions, and
wherein the generating a binary trace further comprises:
tracing of all branches of the plurality of conditions.


Allowable Subject Matter
Claims 1-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for trace-based transaction validation and commitment in a network. The system includes at least one endorser peer and at least one committer peer. The at least one endorser peer is configured to generate a binary trace during simulation of a transaction, resulting in an endorsed trace. The at least one committer peer is configured to validate the transaction by executing a smart contract and using the endorsed trace as a witness. 

The closest prior art are as follows:

GONZALES, JR. (U.S. PGPub. 2019/0205558) discloses techniques for secure management of a data file secured on a data file management blockchain that involve generating a genesis block for a data file management blockchain that contains a data file to be managed and signing the genesis block to commit the genesis block to the data file management blockchain. One or more transaction data blocks are generated for the data file management blockchain that each include a modification to the data file and the blocks are signed to commit them to the blockchain. However, unlike the instant invention, Gonzales does not disclose “at least one hardware-implemented endorser peer configured to generate a binary trace during a simulation of a transaction, and to generate an endorsed trace based on a result of the simulation”; “wherein a length of the binary trace is reduced using a length reduction technique, by at least one hardware-implemented endorser peer configured to perform one or more of: exclude, from the binary trace, conditions that are unnecessary depending on their state, and apply a compression algorithm to the binary trace.”

Rush (U.S. PGPub. 2019/0079998) discloses techniques for a blockchain such as the Ethereum blockchain, a data-processing engine maintains an accounts database having bloom filters that identify accounts that might have data in different portions of the blockchain, a blocks database that stores optimized versions of one or more (and possibly all of) the blocks in the blockchain, and a transaction-location database that stores a list of transaction locations for each of one or more accounts of interest supported by the engine. However, unlike the instant invention, Rush does not disclose “at least one hardware-implemented endorser peer configured to generate a binary trace during a simulation of a transaction, and to generate an endorsed trace based on a result of the simulation”; “wherein a length of the binary trace is reduced using a length reduction technique, by at least one hardware-implemented endorser peer configured to perform one or more of: exclude, from the binary trace, conditions that are unnecessary depending on their state, and apply a compression algorithm to the binary trace.”

KOHORN (U.S. PGPub. 2001/0003099) discloses techniques for evaluating responses to broadcast programs, such as television programs, include an instructional signal modulated onto a signal transmitted concurrently with the television program, simulcast, or time-multiplexed with a television. However, unlike the instant invention, Kohorn does not disclose “at least one hardware-implemented endorser peer configured to generate a binary trace during a simulation of a transaction, and to generate an endorsed trace based on a result of the simulation”; “wherein a length of the binary trace is reduced using a length reduction technique, by at least one hardware-implemented endorser peer configured to perform one or more of: exclude, from the binary trace, conditions that are unnecessary depending on their state, and apply a compression algorithm to the binary trace.”

DEONARINE et al. (U.S. PGPub. 2018/0046766) discloses techniques for providing a method of timestamping, indexing, securing, and transmitting biomedical information along with metadata associated with this information; using a public or private distributed cryptographic hash ledger method to create a stable, tamperproof index that permits auditing and tracing information transit over an or several electronic networks/transmission methods. However, unlike the instant invention, Deonarine does not disclose “at least one hardware-implemented endorser peer configured to generate a binary trace during a simulation of a transaction, and to generate an endorsed trace based on a result of the simulation”.

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-15 and 17-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433